department of the treasury internal_revenue_service - washington d c g tax_exempt_and_government_entities_division mar ulk tep rats legend company a company b company c plan m plan n this is in response to a request for a private_letter_ruling dated date as revised by letters of january and and date submitted on your behalf by your authorized representative the request concerns plan m which includes a leveraged employee_stock_ownership_plan and the tax consequences of the spin-off of a subsidiary by the parent_corporation sponsoring pian m company a maintains plan m for its employees and employees of participating employers ercent owned by company a plan m as originally and as subsequently amended is a tax-qualified defined including company b which is atleast established effective contribution plan under sec_401 of the code that includes a cash_or_deferred_arrangement under sec_401 of the code in employee_stock_ownership_plan portion ‘ lesop pursuant to sec_4975 of the code plan m's most recent favorable determination_letter is dated date effective date company b and certain of its united_states subsidiaries including company c which had not previously adopted plan m adopted plan m during plan m was amended to add a leveraged pian m purchased approximately bee page shares of company a's common_stock the esop shares with the proceeds of a loan from company a the exempt loan the esop shares are held in a suspense_account the lesop suspense_account until their release and allocation to participants’ accounts as the exempt loan is repaid with cash dividends_paid on the esop shares remaining in plan m and with employer contributions through a series of preliminary asset and stock transfers company a will contribute certain of its existing businesses to company b company b completed an initial_public_offering of less than _ percent of its outstanding common_stock ipo on anticipated that within twelve months following the ipo the remaining snares of company b stock will be distributed to company a's shareholders or company a's newly formed holding company's shareholders in a tax-free spin-off intended to qualify under sec_355 of the code pursuant to the spin-off each shareholder of company a stock including plan m will receive shares of company b shares in accordance with a distribution ratio to be determined based upon the market values of company a common_stock and company b common_stock on the date of the spin-off following the spin-off company a and company b will no longer be part of the same controlled_group_of_corporations within the meaning of code sec_414 c m or or for purposes of sec_409 itis currently you have represented that the company b common_stock received by the lesop suspense_account of plan m pursuant to the spin-off will be reinvested by the trustee in company a common_stock not later than the day following the spin-off generally plan m participants who are employed in company a's businesses that are being contributed to company b have been or will be transferred to company b in connection with the restructuring and the spin-off also effective as of the date of the spin-off company a will amend plan m to provide that company b and its subsidiaries including company c the company b group that adopted plan m will cease to be participating employers under plan m company b will establish plan n for its employees plan n will provide for contributions similar to those provided under plan m it is intended that plan n will be qualified under sec_401 and include a cash_or_deferred_arrangement under sec_401 k of the code plan n is not expected to contain an employee_stock_ownership_plan under sec_4975 of the code the plan m accounts of the employees of the company b group will be transferred from plan m to plan n in a direct trustee to trustee transfer of assets that you represent is in accordance with the requirements of sec_414 of the code based on the foregoing facts and representations your authorized representative has requested the following rulings ruling_request has been withdrawn the shares of company b acquired by plan m as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code and revrul_73_29 for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of the shares of company a and shares of company b held by plan m will be determined by allocating the basis in the shares of company m immediately before the spin-off b37 page between the shares of company a and the shares of company b held immediately after the spin- off in accordance with sec_358 of the code to the extent that plan m disposes of the shares of company b held by the lesop suspense_account and reinvests the proceeds in shares of company a within ninety days of such disposition the basis of the replacement shares of company a for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of shares of company b determined in the manner described in ruling_request three above ruling_request has been withdrawn for any period of time in which the lesop suspense_account holds shares of both company a and company b the number of shares of company b held in suspense will be taken into consideration when calculating the number of shares to be released from suspense under sec_4975 of the code and may then be converted to an equivalent number of shares of company a for release from suspense based on the fair_market_value of the shares of company b and shares of company a at the time of release to the extent that plan m disposes of the shares of company b received with respect to the unallocated esop shares of company a and reinvests the proceeds in shares of company awithin a reasonable_time after the spin-off such shares of company a will be deemed to have been acquired with the proceeds of the exempt loan accordingly dividends_paid on such shares of company a will be deductible by company a under sec_404 of the code if the dividends are used to repay the exempt loan to the same extent that such dividends were deductible by company a with respect to the original esop shares that the 90-day reinvestment_period described in sec_1_46-8 of the income_tax regulations will constitute a reasonable period for the reinvestment described in ruling_request number seven shares of company b and company a transferred from plan m to plan n will be securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code when subsequently distributed to a participant in plan n as part of a lump sum distribution for purposes of determining net_unrealized_appreciation under sec_402 of the code applicable to company b shares described in ruling_request nine the basis of the shares of company a and company b transferred from plan m to plan n will be the same as the basis of the shares in plan m before the transfer determined as described in ruling_request three with respect to ruling_request two sec_402 of the code provides that in the case of a lump sum distribution which includes securities_of_the_employer_corporation unless a taxpayer elects otherwise there shail not be included in gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation under sec_1_402_a_-1 of the income_tax regulations the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_402 of the code provides generally that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in sec_424 and f of the employer_corporation page in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to the buyer corporation the ruling concluded that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from the distributee’s gross_income revrul_73_29 further holds that once shares are held to be securities_of_the_employer_corporation they continue to be held as securities_of_the_employer_corporation even after those shares and the employees in whose account they were held were transferred to an unrelated corporation in this case it is represented that company b was an eighty percent or more owned subsidiary of company a prior to the spin-off therefore the stock of company b constituted securities of company a before the spin-off and their allocation to participant's accounts represents interests previously allocated to the accounts as company a stock prior to the spin-off accordingly we conclude with respect to ruling_request two that the shares of company b acquired by plan m as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code and revrul_73_29 with respect to ruling_request three sec_1_358-2 of the regulations provides that if as a result of a transaction under sec_355 a shareholder who owned stock of only one class before the transaction owns stock of two or more classes after the transaction then the basis of all the stock held before the transaction is allocated among the stock of all classes held immediately after the transaction in proportion to the fair market values of the stock of each class accordingly in response to ruling_request three it is concluded that for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of company a shares and company b shares held by plan m immediately after the spin-off is the same as the basis of the company a shares held immediately before the spin-off allocated in proportion to the fair_market_value of company a and company b shares on the date of the spin-off with respect to ruling_request four sec_402 provides in pertinent part that for purposes of sec_402 in the case of any transaction in which either i the plan trustee exchanges the pian’s securities_of_the_employer_corporation for other such securities or ii the plan trustee disposes of the plan's securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire other_securities of the employer_corporation within days or such longer period as the secretary may prescribe the determination of net_unrealized_appreciation shall be made without regard to such transaction - in the present case in accordance with ruling two above for purposes of sec_402 shares of company b are securities_of_the_employer_corporation and the ninety day period for reinvestment under sec_402 will commence upon the actual sale exchange or other_disposition of the company b shares and not upon the date of the spin-off accordingly in ruling_request four it is concluded that to the extent that the plan m trustee disposes of the shares of company b heid by the lesop suspense_account and reinvests the proceeds in shares of company a within ninety days of such disposition the basis of the replacement shares of company a for purposes of determining net_unrealized_appreciation under sec_402 of the code wilt be equal to the basis of shares of company b determined in the manner described in ruling_request three above poge with respect to the sixth ruling_request sec_54_4975-7 of the excise_tax regulations provides generally that an exempt loan in an esop must provide for the release from encumbrance of plan assets used as collateral for the loan sec_54_4975-7 further provides that for each plan_year during the duration of the exempt loan the number of securities released must equal the number of encumbered securities held immediately before release for the current plan_year multiplied by a fraction the numerator of which is the amount of principal and interest_paid for the year and the denominator of which is the sum of the numerator plus the principal and interest to be paid for all future years finally sec_54_4975-7 provides that if collateral for the loan includes more than one class of securities the number of securities of each class to be released for a plan_year must be determined by applying the same fraction to each class sec_54_4975-11 of the excise_tax regulations provides that all assets acquired with the proceeds of an exempt loan under sec_4975 of the code must be held in the suspense_account and withdrawn from the suspense_account by applying sec_54_4975-7 as if all securities in the suspense_account were encumbered in this case company b shares acquired by plan m in the spin-off were acquired solely because plan m held company a stock which was acquired with the proceeds of an exempt loan thus for purposes of sec_54_4975-11 of the regulations such company b shares in plan m as a result of the spin-off will be treated as if they were also acquired with the exempt loan proceeds as a result such company b shares in plan m must-be held in the plan m suspense_account and withdrawn as if encumbered further such company b shares must be taken into account in determining the number of company a shares to be released from the plan m suspense_account in accordance with sec_54_4975-7 of the regulations applying sec_54_4975-7 of the regulations to this case requires that company b also be treated as a separate class of securities however in lieu of releasing shares in plan m company b shares from the plan m suspense_account an equivalent number of company a shares may be released determined by converting the number of company b shares that should have been released into such equivalent number of company a shares of stock based on the fair_market_value of the company a and company b shares accordingly in ruling_request six it is concluded that for any period of time in which the lesop suspense_account holds shares of both company a and company b the number of shares of company b held in suspense will be taken into consideration when caiculating the number of shares to be released from suspense under sec_4975 of the code and may then be converted to an equivalent number of shares of company a for release from suspense based on the fair_market_value of the shares of company b and shares of company a at the time of release with respect to your seventh ruling_request sec_404 of the code generally permits a corporation to deduct the amount of any applicable_dividend paid in cash by the corporation during the taxable_year with respect to employer_securities which are held on the record_date for such dividend by an esop which is maintained by the corporation paying the dividend or any other member of the same controlled_group sec_404 defines the term applicable_dividend to include any dividend which in accordance with plan provisions is used to make payments on an exempt loan the proceeds of which were used to acquire the employer_securities whether or not allocated to participants with respect to which the dividend is paid sec_404 provides that a dividend described in sec_404 paid with respect to employer_securities allocated to a participant is an applicable_dividend only if the plan provides that employer_securities with a fair_market_value of at least the amount of the dividend are allocated to the participant an page sec_404 provides that the tem employer_securities has the same meaning given such term by sec_409 under sec_409 the term employer_securities generally means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market in this case the company b shares were acquired by plan m pursuant to a spin-off as the direct result of plan m's ownership of the original company a stock which was acquired with the proceeds of the exempt loan the company b shares held by plan m after the spin-off will represent part of the value of the original company a shares held prior to the spin-off and acquired with the proceeds of the exempt loan since the company b shares represent part of the assets acquired with the proceeds of the exempt loan if plan m disposes of the company b shares and reinvest the proceeds in company a shares within a reasonable period of time we believe that the replacement company a shares should be treated as assets acquired with the proceeds of the exempt loan consequently in ruling_request seven it is concluded that to the extent that plan m disposes of the shares of company b received with respect to the unallocated esop shares of company a and reinvests the proceeds in shares of company a within a reasonable_time after the spin-off such shares of company a will be deemed to have been acquired with the proceeds of the exempt loan accordingly dividends_paid on such shares of company a will be deductible by company a under sec_404 of the code if the dividends are used to repay the exempt loan to the same extent that such dividends were deductible by company a with respect to the original esop shares with respect to your eighth ruling_request we believe that the 90-day period sanctioned in sec_1_46-8 of the regulations is a reasonable period for the reinvestment described in ruling seven with regard to ruling_request nine the transfer of company a and company b shares in the plan m accounts of company b employees to plan n is analogous to the situation described in revrul_73_29 accordingly we conclude with regard to ruling_request nine that the shares of company b and company a transferred from plan m to plan n as described above will be securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code when subsequently distributed to a participant in plan n as part of a lump sum distribution with respect to ruling_request ten it is represented that the transfer of assets from plan m to plan n meets the requirements of sec_414 of the code in revrul_80_138 the transfer of employer_securities from a qualified_plan maintained by a parent to a qualified_plan maintained by a subsidiary did not change the basis in the securities for purposes of computing net_unrealized_appreciation because the transfer in which no amounts were distributed or made available to the subsidiary's employees was not a taxable_event in the present case the transfer of shares of company b and company a from plan m to pian n is similar to the transfer of employer_securities in revrul_80_138 because no amounts are being distributed to participants since there is no taxable_event the basis in the securities transferred remains unchanged accordingly in ruling_request ten it is conctuded that for purposes of determining net_unrealized_appreciation under sec_402 of the code applicable to company b shares described in ruling_request nine the basis of the shares of company a and company b transferred from plan m to plan n will be the same as the basis of the shares in plan m before the transfer determined as described in ruling_request three page this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent the original of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office the author of this ruling is who may be reached at sincerely yours france sy ban frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy form_437 by
